Exhibit 8.1 SUBSIDIARIES OF GLOBAL SOURCES LTD. (as of February 28, 2015) Name Jurisdiction of Organization 1. 2B HK Limited Hong Kong 2. A.S. Mediaconsult Limited Republic of Cyprus 3. ASM Business Services Limited Cayman Islands 4. Beijing EDNAdvertising Production Co., Ltd People’s Republic of China 5. China Magic Sourcing Limited Hong Kong 6. China Media Advertising, Inc. Liberia 7. China Sourcing Fairs (SA) Pte Ltd. Singapore 8. China Sourcing Fairs HK Co. Limited Hong Kong 9. China Sourcing Fairs FZ-LLC Dubai, United Arab Emirates China Sourcing Fairs Limited British Virgin Islands Earldom Limited British Virgin Islands E-Commerce International Ltd. Bermuda EDN Asia Advertising Pte. Ltd. Singapore eMedia Asia Ltd. Barbados eMedia South China Limited Hong Kong Equitable Accounting Services Limited Hong Kong Event Marketing Services Limited Hong Kong Export Media Ltd. British Virgin Islands Fertile Valley Pte. Ltd Singapore Floro Company Limited Hong Kong Fortune Valley Ltd Mauritius Global Alliance Investment Holdings Limited British Virgin Islands Global City Properties Limited British Virgin Islands Global Exhibitions (Singapore) Pte. Ltd. Singapore Global Silver Ocean (Shanghai) Limited British Virgin Islands Global Sources Advertising ( Shenzhen) Co., Ltd. People’s Republic of China Global Sources Auctions Ltd. Cayman Islands Global Sources Business Consultant (Shanghai) Co., Ltd. People’s Republic of China Global Sources Direct (HK) Limited Hong Kong Global Sources Direct (Shenzhen) Co., Ltd. People’s Republic of China Global Sources Direct Limited British Virgin Islands Global Sources Exhibition Co., Ltd. Taiwan Global Sources Exhibitions & Events (India) Private Limited India Global Sources Exhibition (Shanghai) Co., Ltd. People’s Republic of China Global Sources Investment Holdings Limited British Virgin Islands Global Sources Limited Hong Kong Global Sources Properties (Shenzhen) Co., Ltd. People’s Republic of China Global Sources Properties Limited Hong Kong Global Sources Research Foundation Limited British Virgin Islands Global Sources Technologies Ltd. Bermuda Global Sources USA, Inc. USA – Delaware Haoji Group Ltd British Virgin Islands Hillcrest Services Limited British Virgin Islands Huanxi Information Consulting (Shenzhen) Co., Ltd. People’s Republic of China Huanyu Shishang Exhibition (Shenzhen) Co., Ltd. People’s Republic of China Japan Publishing Limited Japan Lazenby Services Limited British Virgin Islands Magic Exhibitions Hong Kong Limited Hong Kong Magic Sourcing Hong Kong Limited Hong Kong Media Advertising Ltd. Cayman Islands Media Data Systems Pte. Ltd Singapore Pine Grove B.V. Netherlands Publishers Representatives Limited Hong Kong Shanghai Yuanbo Exhibition & Advertising Co., Ltd. People’s Republic of China Shanghai Yuanmao Properties Co., Ltd. People’s Republic of China Shenzhen Herong GS Exhibition Co., Ltd. People’s Republic of China Shenzhen Huanyue Convention & Exhibition Co., Ltd. People’s Republic of China Shenzhen Xieguang Convention & Exhibition Co., Ltd. People’s Republic of China Smart Advisory Limited Hong Kong Space Exhibition Consultants Limited Hong Kong Steady Access Resources Limited British Virgin Islands Targeted Marketing Promotions Corp. Liberia Topranch Limited British Virgin Islands Trade Magazine Productions Limited Hong Kong Trade Management Software Limited Cayman Islands Trade Media Holdings Limited Cayman Islands Trade Media Limited Cayman Islands Trade Media Marketing Service Limited Hong Kong Trade Point Hong Kong Limited Hong Kong World Executive’s Digest Limited Cayman Islands
